Citation Nr: 1524919	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder
(PTSD) prior to October 13, 2011, and higher than 70 percent thereafter.

3.  Entitlement to an effective date earlier than October 13, 2011 for the grant of a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
April 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg Florida.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in October 2009.  A transcript of that hearing is of record.

The Board remanded this case in November 2010, August 2011 and January 2014 for further development.  

The issue of entitlement to an effective date earlier than October 13, 2011 for the grant of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

During the January 2015 hearing, the Veteran withdrew from appellate consideration claims of entitlement to service connection for Hepatitis C, and entitlement to a rating higher than 50 percent for PTSD prior to October 13, 2011 and higher than 70 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for Hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to a rating higher than 50 percent for PTSD prior to October 13, 2011 and higher than 70 percent thereafter have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404. 


 	REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

During his January 2015 hearing, the Veteran withdrew on the record claims of entitlement to service connection for Hepatitis C, and entitlement to a rating higher than 50 percent for PTSD prior to October 13, 2011 and higher than 70 percent thereafter.  

In light of the Veteran's withdrawal of the appeal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review these issues.  Hence, these claims are dismissed.


ORDER

The appeal regarding entitlement to service connection for Hepatitis C is dismissed.  

The appeal regarding entitlement to a rating higher than 50 percent for PTSD prior to October 13, 2011, and higher than 70 percent thereafter is dismissed.  


REMAND

In a March 2012 rating decision, the Veteran was granted individual unemployability and assigned an effective date of October 13, 2011.  In statements received thereafter from his representative in June 2012, he expressed disagreement with the effective date assigned following the grant of total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, during his January 2015 hearing, it was determined the Veteran had filed a timely notice of disagreement and that he had taken the necessary steps to start the appellate process.  The Veteran, however, has not been issued a statement of the case on this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
 
A statement of the case must be issued addressing the issue of entitlement to an effective date earlier than October 13, 2011 for the grant of a total disability rating based on individual unemployability due to service connected disabilities.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


